ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was done following a telephone interview with Shawn B. Cage (Reg. No. 52,522) on 12 October 2021 for amendments to claimed invention. After the examiner’s amendment:

Claim 26 will read as follows:
An apparatus for analyzing a media content item, the apparatus comprising:
a receiving device configured to receive the media content:
a buffer configured to buffer the media content for a predetermined time prior to being output to a media output device; and
a processor configured to:
delimit one or more segments in the buffered media content; 
analyze the media content item to determine whether the one or more segments can be assigned a sentiment state keyword;
assign by the media analyzer, a sentiment state keyword to at least one of the one or more segments based on the determination; 
;
store the one or more segments of the media content item including segments with and without an assigned sentiment state keyword; 
receive information associated with the stored one or more segments of the media content item; and 
revise the one or more stored segments by assigning a sentiment state keyword to at least one of the one or more stored segments without an assigned sentiment state keyword, adjusting an assigned sentiment state keyword of at least one of the one or more stored segments, or adjusting the confidence value assigned to at least one of the one or more stored segments based on received information.

Claim 31 will read as follows:
The apparatus of claim 29, wherein the processor is further configured to scan an online social network for viewer reviews of the one or more segments of video content.

Claim 32 will read as follows:
The apparatus of claim 31, wherein the processor is further configured to adjust the confidence value assigned to at least one of the one or more stored segments based on the viewer reviews.

Claim 34 will read as follows:
The apparatus of claim 33, wherein the processor is further configured to adjust the assigned sentiment state keyword of at least one of the one or more stored segments based on the additional portions of the media content.
Claim 35 will read as follows:
The apparatus of claim [[23]] 33, wherein the processor is further configured to adjust the confidence value assigned to at least one of the one or more stored segments based on the additional portions of the media content.


Statement of Reasons for Allowance
	This application is continuation of US Application 13/419,597, now US Patent 10,681,427. Examiner concludes that the independent claims provide significantly more than an abstract idea. 
Applicant’s invention is directed to a media analyzer (server) receiving a media content (a television program, see at least applicant’s disclosure, para 0030) and analyzes the media content and assigns a sentiment state keyword. To perform the claimed invention, a predetermined time of media content is buffered and delimited into one or more segments. Analysis of the delimited segments is performed to determine whether any of the segments can be assigned a sentiment state keyword (see applicant’s disclosure, para 0033-0035), and a sentiment state keyword and an associated confidence is assigned to the delimited segment(s). Information associated with one or more segments of the media content is received, and any segment to which sentiment state keyword was not assigned earlier is assigned a sentiment state keyword, or confidence value that was previously assigned is adjusted based on the received information.




Prior art Gharaat et al. US Publication 2011/0063317 teaches content included in a collection of annotations, such as text or voice notes can be analyzed to determine collective user sentiment (e.g., the funniest scene in a movie, or the funniest movie released in 2009) , however, prior art Gharat does not teach analyzing the media content (a television program) for determining a sentiment keyword and assigning a confidence value to the sentiment keyword.

Prior at Bennett et al. US Patent 9,177,060 teaches system and method for tracking advertisements and topics, sentiment(s), and top conversation(s) related to the advertisements; and tracking advertisement related content across IP address so that topic and sentiment profile can be created per IP address.

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 570.270.8537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

12 October 2021